Citation Nr: 1130171	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-06 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Salem, Virginia


THE ISSUE

Entitlement to accrued benefits based on reimbursement for unauthorized medical expenses incurred at the University of Virginia from September 30, 2004 to October 19, 2004.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.  The Veteran died in November 2006.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from decisions of the Department of Veterans Affairs (VA) Medical Center (MC) in Salem, Virginia, which denied the benefit sought on appeal.  

In May 2010, the appellant presented testimony at a personal hearing conducted in Washington, D.C. before the undersigned who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder.

The Board notes that the appellant has perfected two issues; the issue reflected above and entitlement to an earlier effective date for the grant of service connection for non-traumatic brain injury, residuals of resection for meningioma, with functional and cognitive deficits; panhypopituitarism with diabetes insipidus; adrenal insufficiency; hypothyroidism; bitemporal hemianopsia; bowel incontinence; bladder incontinence; special monthly compensation based on aid and attendance (hereinafter residuals of a brain injury) prior to November 19, 2004.  The issue of entitlement to an earlier effective date will be the subject of a separate rating decision that will be issued simultaneously with the matter reflected above.  See BVA Handbook, Directive 8430, Paragraph 14, c, 1.


FINDINGS OF FACT

1.  At the time of the Veteran's death, there was a pending claim for reimbursement for unauthorized medical expenses incurred at the University of Virginia from September 30, 2004 to October 19, 2004.

2.  The appellant filed a claim for accrued benefits within one year of the Veteran's death.

3.  On September 30, 2004, the Veteran was admitted to the University of Virginia.

4.  The Veteran sought treatment for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and the claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment was for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility.


CONCLUSION OF LAW

The criteria for payment or reimbursement for accrued benefits purposes for unauthorized medical expenses incurred at the University of Virginia from September 30, 2004 to October 19, 2004 have been met.  38 U.S.C.A. §§ 1725, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.1000, 17.1000, 17.1001, 17.1002 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the claim is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).


LAW AND ANALYSIS

The law governing claims for accrued benefits provides that, upon the death of a veteran, periodic monetary benefits authorized under laws administered by VA to which a payee was entitled at his death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid to his spouse.  38 C.F.R. § 3.1000(a)(1)(i).  The person that bore the expense of the Veteran's last sickness and/or burial may be paid periodic monetary benefits to which he was entitled at the time of his death based on existing rating decisions or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a)(5).

At the time of the Veteran's death, the issue of entitlement to reimbursement for unauthorized medical expenses incurred at the University of Virginia from September 30, 2004 to October 19, 2004 remained pending as it had been perfected but not adjudicated by the Board.  38 C.F.R. § 3.1000(d)(5).  The appellant filed a claim for accrued benefits in December 2006, which was within the one year time period following the Veteran's death.  38 C.F.R. § 3.1000(c).  

There are essentially two avenues for obtaining payment or reimbursement of private medical care expenses, 38 U.S.C.A. §§ 1725 and 1728.  After review of the evidence of record, it appears that the claim was only considered under 38 U.S.C.A. § 1725.  Accordingly, the Board will consider the claim under these provisions.  

Payment or reimbursement under 38 U.S.C.A. § 1725 for emergency services may be made only if all of the following conditions are met:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health;

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson;

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment;

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work- related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and,

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. 
§ 1728 for the emergency treatment provided.  38 C.F.R. § 17.1002.

The Board notes that on October 10, 2008, S. 2162, designated as the Veterans' Mental Health and Other Care Improvements Act of 2008, was signed by the President.  This bill makes various changes to veterans' mental health care and also addresses other health care related matters.  Relevant to the instant case, the new law amends 38 U.S.C.A. §§ 1725 and 1728 to make mandatory as opposed to discretionary the reimbursement of the reasonable value of emergency treatment of an "eligible" veteran furnished by a non-VA facility, if all of the pertinent criteria outlined above are otherwise satisfied.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  Additionally, this amendment added a provision, which essentially expands one of the criteria that defines the meaning of "emergency treatment" to include treatment rendered until such time as the veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer; or . . . such time as a Department facility or other Federal facility accepts such transfer if: (I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.  The Board will consider and apply the amended version of 38 U.S.C.A. §§ 1725 and 1728, which are more favorable to the claimant because they liberalize the law by mandating reimbursement and expanding the definition of emergency treatment.

After considering the claim under 38 U.S.C.A. § 1725, the Board finds that the appellant is entitled to reimbursement under these provisions for purposes of accrued benefits.  The Board observes that the issues in this matter are whether the Veteran's treatment was for a medical emergency and transfer to a VA facility was feasible.  The claim was denied in a March 2005 rating decision because "per staff physician this was a scheduled admission."

The Board observes that the Veteran has already been awarded reimbursement for part of his treatment at the University of Virginia (hereinafter UVA).  Prior to the Veteran's death, in a March 2006 decision, he was awarded reimbursement for the initial part of his hospitalization from September 19, 2004 to September 22, 2004.  Treatment records from the UVA reflected that following his hospitalization from September 19 to September 22, the plan was to follow up on September 30 for embolization preoperatively, followed by resection on October 1.  A September 30 VA entry noted that the appellant notified VA that the Veteran was admitted to UVA with slurry speech and weakness.  She also stated that the Veteran was waiting for craniotomy, embolization, and steath MRI.  The appellant requested approval for the surgical procedures done at UVA.  A consultation was placed for non VA medical care and "waiting for approval" was noted.  

UVA records indicated that the Veteran was admitted on September 30 and an angiogram for attempt at embolization of meningioma and craniotomy using bicoronal anterior interhemispheric approach for resection of suprasellar meningioma were performed.  Although the Veteran was supposed to have been discharged on October 13, he remained at UVA for another week awaiting placement.  An October 13 VA entry showed that the appellant called to inform VA that the Veteran had completed surgery at UVA and was ready for transfer to the TBI unit at the Richmond VAMC.  Although a bed was available, the transfer coordinator was not available for accepting the Veteran.  After contacting the Richmond VAMC, it was noted that no bed was available for at least ten days and the suggestion was to transfer the Veteran to the Baltimore VAMC for rehabilitation.  It was further stated that the Veteran would need rehabilitation at a TBI (unit) and that the VA may have to approve UVA rehabilitation until the Veteran could be transferred to the Richmond VAMC TBI unit.  The business manager was consulted and the plan was to call J.C. and R.N.  An October 14 VA entry reflected that J.C. was not available and that VA was awaiting input from medical administration.  The Veteran was ultimately discharged from UVA on October 19.  

January and March 2005 letters from UVA reflected that the operation done on October 1, 2004 was an emergency situation where the Veteran was progressively loosing vision because of his suprasellar meningioma.  The operation was necessary in order to prevent progression to severe visual loss or blindness.  The letter also indicated that attempts were made by UVA to contact various VA facilities regarding the Veteran's progressive neurologic symptoms but that UVA was unable to obtain a response from VA.  Lacking a response, UVA's opinion was that urgent surgery was necessary to avert hazard to the Veteran's vision and in fact his brain function and life.  

As reflected above, it appears that the Veteran's September 30 admission to UVA had been pre-scheduled.  However, the September 30 VA entry documented that the appellant stated that the Veteran had been admitted to UVA with slurry speech and weakness in addition to his planned procedures of craniotomy, embolization, and steath MRI.  Thus, there is evidence that although the admission had been pre-scheduled, the Veteran was presenting with a condition of such a nature that a prudent layperson would have reasonable expected that delay in seeking medical attention would have been hazardous to health.  The Board notes that the background of the Veteran's medical condition is especially relevant here as he has previously been admitted for and was currently receiving treatment in conjunction with a brain tumor.  Additionally, UVA physicians have stated that the surgery was an emergency situation where the Veteran was progressively loosing vision and the operation was necessary in order to prevent progression to severe visual loss or blindness.  As there is evidence that the Veteran was experiencing slurry speech and weakness on the day of his admission and when considered in conjunction with his medical condition, the Board concludes that a prudent lay person could reasonably expect the absence of medical attention would result in serious impairment to bodily functions or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b).  

Further, the Board concludes that the entire period from September 30 to October 19 should be reimbursed as there is no indication in the record that a VA facility was available for transfer.  As reflected above, the Veteran was ready for transfer from UVA to a VA facility on October 13.  At that time, the appellant informed VA that the Veteran was ready for transfer to the TBI unit at the Richmond VAMC.  However, the record reflected that no bed was available for at least ten days and the suggestion was to transfer the Veteran to the Baltimore VAMC for rehabilitation.  It was also stated that the Veteran would need rehabilitation at a TBI unit and it was implied that the Baltimore VAMC did not have such a unit as it was noted that VA may have to approve UVA rehabilitation until the Veteran could be transferred to the Richmond VAMC TBI unit.  An October 14 VA entry reflected a response was pending from the appropriate personnel regarding approval.  Thus, it appears that the Veteran's treatment from October 13 to October 19 falls into the expanded definition of "emergency treatment" to include such time as a Department facility or other Federal facility accepts such transfer if: (I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.  Thus, the record does not indicate that the Veteran could have been safely discharged to a VA facility prior to October 19, 2004.  38 C.F.R. § 17.1002(d).  

Accordingly, the Board concludes that the treatment from September 30, 2004 to October 19, 2004 falls under the criteria for emergency services.  The Board notes that there is no indication that the criteria outlined in (a), (c), (e)-(i) were not met.  38 C.F.R. § 17.1002.  As detailed above, the Board has found the evidence sufficient to show that the Veteran sought treatment in an emergency situation on September 30, 2004 and could not have been transferred to a VA facility until his October 19, 2004 discharge.  Therefore, all of the conditions under 38 U.S.C.A. 
§ 1725 have been met and the claim is granted for accrued benefits purposes.


ORDER

Entitlement to accrued benefits based on reimbursement for unauthorized medical expenses incurred at the University of Virginia from September 30, 2004 to October 19, 2004 is granted.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


